NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusha Nobuhiro (JPH 06167504 A, cited by the applicants, “Hanabusha”).
Claim 1, Hanabusha discloses an automated analyzer (fig.1), comprising: a plurality of measurement units (fig.1; elements 2-3) including a measurement section which measures a sample (shown in fig.1 and discussed in [0006]); a suction container (“suction port” discussed in [0008]) connected to the plurality of measurement units through a first path (shown in fig.1 and discussed in [0008]); a vacuum exhaust system (fig.1; element 10) connected to the suction container through a second path (shown in fig.1 and discussed in [0008]); a discharge section (“discharge port” discussed in [0008]) connected to the suction container through a third path (shown in fig.1 and discussed in [0008]); and a control section performs control such that the suction container is vacuum-exhausted by the vacuum exhaust system [0016].
Hanabusha does not explicitly teaches a pressure adjustment mechanism disposed in the second path.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hanabusha art to arrive at the instant invention because the valves SV1-SV4 are functioning as the pressure adjustment mechanism which is disposed in the second path, as shown in fig.1. Thus, Hanabusha implicitly teaches the limitation. Further, this pressure adjustment mechanism is well-known in the art.

Regarding Claim 2, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized in that the pressure adjustment mechanism is a check valve, a solenoid valve, or a pressure regulator (SV1-SV5 are solenoid valves, [0007]-[0008]).  

Regarding Claim 3, the automated analyzer according to claim 1 is taught by Hanabusha.


Regarding Claim 4, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized by further comprising: a first valve which is disposed in the first path and controls the connection between the measurement units and the suction container; a second valve which is disposed between the discharge section and the vacuum exhaust system, and switches the connection between the discharge section and the vacuum exhaust system and the atmospheric release of the discharge section; and a third valve which is disposed in the third path and controls the connection between the suction container and the discharge section (shown in fig.1 and discussed in [0007]-[0008]).  

Regarding Claim 5, the automated analyzer according to claim 4 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized in that the control section performs control such that the discharge section is connected to the vacuum exhaust system through the second valve while sucking a waste liquid into the suction container through the first valve, the suction container and the discharge section are connected through the third valve while vacuum-exhausting the discharge section by the vacuum exhaust system, and  68the connection between the suction container and the discharge section is blocked by the third valve, and also the discharge section is released to the atmosphere by the second valve (shown in fig.1 and discussed in [0008]).  

Claim 6, the automated analyzer according to claim 4 is taught by Hanabusha.
Hanabusha does not explicitly teach that the automated analyzer characterized in that the control section performs control such that before the suction container and the discharge section are connected through the third valve, a difference between a first pressure on the suction container side and a second pressure on the discharge section side becomes about 1 kPa to 30 kPa.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hanabusha art to arrive at the instant invention because setting a pressure of about 1 kPa to 30 kPa is well known in the art. Further, it would have been an obvious matter of design choice to have a difference between a first pressure on the suction container side and a second pressure on the discharge section side becomes about 1 kPa to 30 kPa, since applicant has not disclosed that setting such pressure difference solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the system of Hanabusha.

Regarding Claim 7, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha does not explicitly teach that the automated analyzer characterized in that the control section performs control such that when the discharge section is vacuum-exhausted by the vacuum exhaust system in a waste liquid discharge operation, an air pressure in the discharge section is lower than an air pressure in the suction container.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hanabusha art to arrive at the instant invention because suction is performed via the vacuum container 14, and by opening 

Regarding Claim 9, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized in that an installation height of the discharge section is lower than an installation height of the suction container (shown in fig.1).  

Regarding Claim 10, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized 70in that the automated analyzer further comprises a plurality of first valves each connecting the first path and each of the plurality of measurement units, and the control section performs control such that when a given measurement unit among the plurality of measurement units is connected to the first path through the corresponding first valve, the first valves connecting the other measurement units among the plurality of measurement units to the first path are closed ([0007]-[0008]; Fig.1 disclose plurality of valves SV1-SV5).  

Claim 11, Hanabusha discloses an automated analyzer (fig.1), comprising: a plurality of measurement units (fig.1; elements 2-3) including a measurement section which measures a sample (shown in fig.1 and discussed in [0006]); a suction container (“suction port” discussed in [0008]) connected to the plurality of measurement units through a first path (shown in fig.1 and discussed in [0008]); a vacuum exhaust system (fig.1; element 10) connected to the suction container through a second path (shown in fig.1 and discussed in [0008]); a discharge section (“discharge port” discussed in [0008]) connected to the suction container through a third path (shown in fig.1 and discussed in [0008]); and a control section which performs control such that the suction container is vacuum-exhausted by the vacuum exhaust system [0016].
Hanabusha does not explicitly teach that the suction container is vacuum-exhausted by the vacuum exhaust system when performing measurement in the plurality of measurement units, wherein the control section performs control such that the suction container is vacuum-exhausted at least while vacuum-exhausting 71the discharge section and while releasing the discharge section to the atmosphere.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hanabusha art to arrive at the instant invention because this is alternative to exhaust and discharge the system taught by Hanabusha. For, example, [0014]-[0016] disclose that the cleaning mode is performed in accordance with an analysis operation, and the vacuum system cleaning mode can be started periodically every fixed period of time, or can be sta1ted at an appropriate time by an operator. Thus, the limitation is implicit taught by Hanabusha.

Claim 12, the automated analyzer according to claim 11 is taught by Hanabusha.
Hanabusha further teaches that the automated analyzer characterized in that the control section performs control such that the discharge section is connected to the vacuum exhaust system and the discharge section is vacuum-exhausted by the vacuum exhaust system while sucking a waste liquid into the suction container, the suction container is connected to the discharge section, and the waste liquid is transferred to the discharge section, and after the waste liquid is transferred to the discharge section, the connection between the suction container and the discharge section and the connection between the vacuum exhaust system and the discharge section are blocked, and the discharge section is released to the atmosphere [0007]-[0008].
  
Regarding Claim 13, Hanabusha discloses a liquid discharge method for an automated analyzer (fig.1), the automated analyzer including: a plurality of measurement units (fig.1; elements 2-3) including a measurement section that measures a sample (shown in fig.1 and discussed in [0006]); a suction container (“suction port” discussed in [0008]) connected to the plurality of measurement units through a first path (shown in fig.1 and discussed in [0008]); a vacuum exhaust system (fig.1; element 10) connected to the suction container 72through a second path (shown in fig.1 and discussed in [0008]); and a discharge section (“discharge port” discussed in [0008]) connected to the suction container through a third path (shown in fig.1 and discussed in [0008]), the method comprising: a step of vacuum-exhausting the suction container by the vacuum exhaust system ([0008]; [0006]); a step of sucking a first waste liquid into the suction container from the measurement units ([0007]); and a step of transferring a mixed liquid 
Hanabusha does not explicitly teaches a step of sucking a second waste liquid into the suction container from the measurement units without releasing the suction container to the atmosphere.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hanabusha art to arrive at the instant invention because Hanabusha discloses a cleaning nozzle 8 for sucking a waste liquid such as a reaction liquid and a washing water while supplying washing water is connected to a suction port at an upper end of a l stage vacuum vessel 10 via a solenoid valve SV 5, and a nozzle 9 for sucking washing water from a cuvette after washing is connected to a suction port at an upper end of the vacuum vessel 10. Thus, the waste liquids are sucked into the suction container from the measurement units without releasing the suction container to the atmosphere since it stays in the connecting paths.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanabusha and further in view of Shlomi et al. (US 6,199,587 B1, cited by the applicants, “Shlomi”) and Hiroshi et al. (JP S62 106188 A, cited by the applicants, “Hiroshi”).
Regarding Claim 8, the automated analyzer according to claim 1 is taught by Hanabusha.
Hanabusha does not explicitly teach that the automated analyzer characterized in that the automated analyzer further comprises a three-way solenoid valve disposed in the third path, and  69the three-way solenoid valve includes a first port, a second port, and a third port connected to the first port or the second port, a movable section having a first flow path and a second flow 
However, Shlomi discloses a three-way solenoid valve (abstract; fig.1-2), comprising a first port (fig.1; element 12), a second port (fig.1; element 14), and a third port (fig.1; element 16) connected to the first port or the second port, wherein the three-way solenoid valve includes a movable section (fig.2; element 140) having a first flow path and a second flow path, and a port switch control section including a coil (fig.1; element 35), a magnet (fig.1; element 72), and a movable magnetic core (fig.1; element 42) which moves inside the coil and is connected to the movable section (shown in fig.1-2), and the three-way solenoid valve is configured such that when an electric current is made to flow through the coil in a first direction, the first port and the third port are connected through the first flow path, when an electric current is made to flow through the coil in a second direction, the second port and the third port are connected through the second flow path (col.16; lines 3-10).
Shlomi does not explicitly teach that when an electric current is not made to flow through the coil, the third port is not connected to either of the first port and the second port.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hiroshi in the system of Hanabusha in view of Shlomi since this is a known way to close a solenoid valve where no flow would be allowed when no current flows through the coil. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shlomi in view of Hiroshi.
Regarding Claim 14, Shlomi discloses a three-way solenoid valve (abstract; fig.1-2), comprising a first port (fig.1; element 12), a second port (fig.1; element 14), and a third port (fig.1; element 16) connected to the first port or the second port, wherein the three-way solenoid valve includes a movable section (fig.2; element 140) having a first flow path and a second flow path, and a port switch control section including a coil (fig.1; element 35), a magnet (fig.1; element 72), and a movable magnetic core (fig.1; element 42) which moves inside the coil and is connected to the movable section (shown in fig.1-2), and the three-way solenoid valve is configured such that when an electric current is made to flow through the coil in a first direction, the first port and the third port are connected through the first flow path, when an electric current is made to flow through the coil in a second direction, the second port and the third port are connected through the second flow path (col.16; lines 3-10).
Shlomi does not explicitly teach that when an electric current is not made to flow through the coil, the third port is not connected to either of the first port and the second port.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hiroshi in the system of Shlomi since this is a known way to close a solenoid valve where no flow would be allowed when no current flows through the coil. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Muramatsu et al. (US 2017/0010294 A1) teaches a pressure sensor detects the inner pressure of a probe at the time of suction of a specimen and a memory stores therein a plurality of clogging detection parameters in accordance with pressure in the vacuum blood collection tube. The clogging detection parameter stored in the memory is selected in accordance with the pressure in the vacuum blood collection tube, and a determination of the clogging of the probe is performed based on the selected clogging detection parameter and the inner pressure at the time of suction of the specimen detected in the pressure sensor [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861